ON MOTION BY THE STATE FOR REHEARING.
Appellant was convicted of unlawfully keeping and exhibiting a gaming table and bank, and his punishment assessed at a fine of $25 and ten days imprisonment in jail, from which he appeals.
Testing the facts of this case by the leading elements of a gaming table and bank, as laid down in Stearnes' case,21 Tex. 698, we think the game of craps, as exhibited by appellant, was a gaming table, as defined by articles 358, 359, et seq., Penal Code. It was a betting game. The table was specially prepared for the game, being of a certain form, and having the numbers printed thereon, from 4 to 10 consecutively. The table and game were exhibited to attract bettors. It had an exhibitor, who presided at and kept his money on the table. Every one who bet threw the dice, except the exhibitor. All bet against him, and he took *Page 192 
every bet offered. In the crap vernacular, "he faded the bets." He paid all the winnings of the bettors, and took all their losses. It was the one against the many, the supreme test of a gaming table or bank. The fact that a game may be played without a table does not prevent a table specially designed for the game, and exhibited, from becoming a gaming table, though there are gaming table games which can not be played without a table. Nor is there anything in the suggestion, that in this game the dealer can take but one bet at a time, and the bettor throws the dice. It makes no difference whether he takes the bettors consecutively or in a body, if he is there for the purpose of taking every bet offered at his table.
In the Stearnes case it was a raffle, in which each separately and in turn threw dice for a prize. The court says the jewelry was the lure. The real fund against which the bettor staked his money was the fund in the dealer's pocket or on the table, and the defendant was convicted of exhibiting a gaming table. Nor is there anything in the suggestion that bettors might bet against each other. The true object was to induce parties to bet against the dealer, and such was the understanding and practice of the bettors.
In Chappell's case, 27 Texas Criminal Appeals, 312, it was held, that a game of craps, as exhibited in that case, was not a gaming table, but the decision was limited to the facts of that case, and the facts as there proven may have justified the decision; but in the case at bar there is not a single element wanting to show that this is a gaming table, and the judgment of the County Court of Donley County is affirmed.
Affirmed.
HURT, P. J., concurs. DAVIDSON, J., absent.